
	
		II
		112th CONGRESS
		2d Session
		S. 3418
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2012
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to require the
		  Secretary of Defense to use only human-based methods for training members of
		  the Armed Forces in the treatment of severe combat injuries.
	
	
		1.Short titleThis Act may be cited as the
			 Battlefield Excellence through
			 Superior Training Practices Act or BEST Practices Act.
		2.FindingsCongress finds the following:
			(1)The Department of Defense has made
			 impressive strides in the development and use of methods of medical training
			 and troop protection, such as the use of tourniquets and improvements in body
			 armor, that have led to decreased battlefield fatalities.
			(2)The Department of Defense uses more than
			 6,000 live animals each year to train physicians, medics, corpsmen, and other
			 personnel methods of responding to severe battlefield injuries.
			(3)The civilian sector has almost exclusively
			 phased in the use of superior human-based training methods for numerous medical
			 procedures currently taught in military courses using animals.
			(4)Human-based medical training methods such
			 as simulators replicate human anatomy and can allow for repetitive practice and
			 data collection.
			(5)According to scientific, peer-reviewed
			 literature, medical simulation increases patient safety and decreases errors by
			 healthcare providers.
			(6)The Army Research, Development and
			 Engineering Command and other entities of the Department of Defense have made
			 impressive strides in the development of methods for the replacement of live
			 animal-based training.
			(7)According to the report by the Department
			 of Defense titled Final Report on the use of Live Animals in Medical
			 Education and Training Joint Analysis Team published on July 12,
			 2009—
				(A)validated, high-fidelity simulators will be
			 available for nearly every high-volume or high-value battlefield medical
			 procedure by the end of 2011, and many were available as of 2009; and
				(B)validated, high-fidelity simulators will be
			 available to teach all other procedures to respond to common battlefield
			 injuries by 2014.
				3.Requirement to
			 use human-based methods for certain medical training
			(a)In
			 generalChapter 101 of title
			 10, United States Code, is amended by adding at the end the following new
			 section:
				
					2017.Requirement to
				use human-based methods for certain medical training
						(a)Combat trauma
				injuries(1)Not later than October
				1, 2014, the Secretary of Defense shall develop, test, and validate human-based
				training methods for the purpose of training members of the armed forces in the
				treatment of combat trauma injuries with the goal of replacing live
				animal-based training methods.
							(2)Not later than October 1, 2016, the
				Secretary—
								(A)shall only use human-based training
				methods for the purpose of training members of the armed forces in the
				treatment of combat trauma injuries; and
								(B)may not use animals for such
				purpose.
								(b)Exception for
				particular commands and training methods(1)The Secretary may
				exempt a particular command, particular training method, or both, from the
				requirement for human-based training methods under subsection (a)(2) if the
				Secretary determines that human-based training methods will not provide an
				educationally equivalent or superior substitute for live animal-based training
				methods for such command or training method, as the case may be.
							(2)Any exemption under this subsection
				shall be for such period, not more than one year, as the Secretary shall
				specify in granting the exemption. Any exemption may be renewed (subject to the
				preceding sentence).
							(c)Annual
				reports(1)Not later than October 1, 2012, and each
				year thereafter, the Secretary shall submit to the congressional defense
				committees a report on the development and implementation of human-based
				training methods and replacement of live animal-based training methods for the
				purpose of training members of the armed forces in the treatment of combat
				trauma injuries under this section.
							(2)Each report under this subsection on or
				after October 1, 2016, shall include a description of any exemption under
				subsection (b) that is in force as of the time of such report, and a current
				justification for such exemption.
							(d)DefinitionsIn
				this section:
							(1)The term
				combat trauma injuries means severe injuries likely to occur
				during combat, including—
								(A)hemorrhage;
								(B)tension pneumothorax;
								(C)amputation resulting from blast
				injury;
								(D)compromises to the
				airway; and
								(E)other
				injuries.
								(2)The term
				human-based training methods means, with respect to training
				individuals in medical treatment, the use of systems and devices that do not
				use animals, including—
								(A)simulators;
								(B)partial task
				trainers;
								(C)moulage;
								(D)simulated combat
				environments;
								(E)human cadavers;
				and
								(F)rotations in
				civilian and military trauma centers.
								(3)The term
				partial task trainers means training aids that allow individuals
				to learn or practice specific medical
				procedures.
							.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 101 of such title is amended by adding at
			 the end the following new item:
				
					
						2017. Requirement to use human-based
				methods for certain medical training.
				
					
					.
			
